                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

Oldfield Club, for itself and on behalf of its members, )     C/A No. 9:17-cv-0452 DCN
                                                        )
                         Plaintiff,                     )             ORDER
                                                        )
                -vs-                                    )
                                                        )
TI Oldfield Development, LLC, et al.,                   )
                                                        )
                         Defendants.                    )
_______________________________________                 )
Oldfield Community Association, by and through its )
current Board of Directors, for and on behalf of its    )
members,                                                )     C/A No. 9:17-cv-0794 DCN
                                                        )
                         Plaintiff,                     )
                                                        )
                -vs-                                    )
                                                        )
TI Oldfield Development, LLC, et al.,                   )
                                                        )
                         Defendants.                    )
______________________________________                  )

        The above referenced case is before this court upon the Special Master’s Report and

Recommendation (Dkt. No. 120 in 9:17-cv-0452 DCN and Dkt. No. 178 in 9:17-cv-0794 DCN) on

the motion filed by Rob Starr to oppose the dismissals and enjoin the settlement agreements of the

parties in these two cases during the appeal of the derivative action (9:17-cv-2489 DCN).

        This court is charged with conducting a de novo review of any portion of the Special

Master’s report to which a specific objection is registered. “In acting on a master’s order, report,

or recommendation, the court must give the parties notice and an opportunity to be heard; may

receive evidence; and may adopt or affirm, modify, wholly or partly reject or reverse, or resubmit”

the R&R to the Special Mater with instructions. Fed. R. Civ. P. 53(f)(1). The 2003 Advisory

Committee Notes state that the “requirement that the court must afford an opportunity to be heard

can be satisfied by taking written submissions when the court acts on the report without taking live
testimony.” 1 No objections have been filed to the Special Master’s report and recommendation.

       A de novo review of the record indicates that the Special Master’s report accurately

summarizes this case and the applicable law. Accordingly, the Special Master’s report and

recommendation is ADOPTED, and the motion filed by Mr. Starr is DENIED.

       AND IT IS SO ORDERED.


                                                       David C. Norton
                                                       United States District Judge


April 30, 2019
Charleston, South Carolina


                              NOTICE OF RIGHT TO APPEAL
       The parties are hereby notified that any right to appeal this Order is governed by Rules 3
and 4 of the Federal Rules of Appellate Procedure.




1       While this language is drawn from the Committee Notes to Rule 53(g), in the 2003
       version of the Federal Rules of Civil Procedure, Rule 53(g)(1) contained the substance
       language that is now in Rule 53(f)(1).
